Exhibit 10.52 PUGET ENERGY, INC. 2005 LONG-TERM INCENTIVE PLAN (The 1995 Long-Term Incentive Compensation Plan as amended and restated and renamed effective May 10, 2005 and as further amended and restated effective February 9, 2006 and March 4, 2011) SECTION1.PURPOSE The purpose of the Puget Energy, Inc. 2005 Long-Term Incentive Plan is to attract, retain and motivate employees, officers, directors, consultants, agents, advisors and independent contractors of the Company and its Related Companies by providing them the opportunity to acquire a proprietary interest in the Company and to align their interests and efforts to the long-term interests of the Company's shareholders. SECTION2.DEFINITIONS Certain capitalized terms used in the Plan have the meanings set forth in AppendixA to the Plan. SECTION3.ADMINISTRATION Administration of the Plan The Plan shall be administered by the Board or the Compensation and Leadership Development Committee, which shall be composed of two or more directors, each of whom is a "non-employee director" within the meaning of Rule16b-3(b)(3) promulgated under the Exchange Act, or any successor definition adopted by the Securities and Exchange Commission, and an "outside director" within the meaning of Section162(m) of the Code, or any successor provision thereto.Notwithstanding the foregoing, the Board may delegate responsibility for administering the Plan with respect to designated classes of Eligible Persons to different committees consisting of two or more members of the Board, subject to such limitations as the Board deems appropriate, except with respect to Awards to Participants who are subject to Section16 of the Exchange Act or Awards granted pursuant to Section16 of the Plan.Members of any committee shall serve for such terms as the Board may determine, subject to removal by the Board at any time.To the extent consistent with applicable law, the Board may authorize one or more senior executive officers of the Company to grant Awards to designated classes of Eligible Persons, within limits specifically prescribed by the Board; provided, however, that no such officer shall have or obtain authority to grant Awards to himself or herself or to any person subject to Section16 of the Exchange Act.All references in the Plan to the "Committee" shall be, as applicable, to the Board, the Compensation and Leadership Development Committee or any other committee or any officer to whom the Board has delegated authority to administer the Plan. Administration and Interpretation by Committee (a)Except for the terms and conditions explicitly set forth in the Plan and to the extent permitted by applicable law, the Committee shall have full power and exclusive authority, subject to such orders or resolutions not inconsistent with the provisions of the Plan as may from time to time be adopted by the Board or a Committee composed of members of the Board, to (i)select the Eligible Persons to whom Awards may from time to time be granted under the Plan; (ii)determine the type or types of Award to be granted to each Participant under the Plan; (iii)determine the number of shares of Common Stock to be covered by each Award granted under the Plan; (iv)determine the terms and conditions of any Award granted under the Plan; (v)approve the forms of notice or agreement for use under the Plan; (vi)determine whether, to what extent and under what circumstances Awards may be settled in cash, shares of Common Stock or other property or canceled or suspended; (vii)determine whether, to what extent and under what circumstances cash, shares of Common Stock, other property and other amounts payable with respect to an Award shall be deferred either automatically or at the election of the Participant, subject to Section 409A of the Code; (viii)interpret and administer the Plan and any instrument evidencing an Award, notice or agreement executed or entered into under the Plan; (ix)establish such rules and regulations as it shall deem appropriate for the proper administration of the Plan; (x)delegate ministerial duties to such of the Company's employees as it so determines; and (xi)make any other determination and take any other action that the Committee deems necessary or desirable for administration of the Plan. (b)In no event, however, shall the Committee have the right, without shareholder approval, to (i)cancel or amend outstanding Options or SARs for the purpose of repricing, replacing or regranting such Options or SARs with Options or SARs that have a purchase or grant price that is less than the purchase or grant price for the original Options or SARs except in connection with adjustments provided in Section15, or (ii)issue an Option or SAR or amend an outstanding Option or SAR to provide for the grant or issuance of a new Option or SAR on exercise of the original Option or SAR. (c)The effect on the vesting of an Award of a Company-approved leave of absence or a Participant's working less than full-time shall be determined by the Company's chief human resources officer or other person performing that function or, with respect to directors or executive officers, by the Committee, whose determination shall be final. (d)Decisions of the Committee shall be final, conclusive and binding on all persons, including the Company, any Participant, any shareholder and any Eligible Person.A majority of the members of the Committee may determine its actions. SECTION4.SHARES SUBJECT TO THE PLAN Authorized Number of Shares Subject to adjustment from time to time as provided in Section15.1, a maximum of 4,200,000 shares of Common Stock shall be available for issuance under the Plan.Shares issued under the Plan shall be drawn from authorized and unissued shares. Share Usage (a)Shares of Common Stock covered by an Award shall not be counted as used unless and until they are actually issued and delivered to a Participant.If any Award lapses, expires, terminates or is canceled prior to the issuance of shares thereunder or if shares of Common Stock are issued under the Plan to a Participant and thereafter are forfeited to or otherwise reacquired by the Company, the shares subject to such Awards and the forfeited or reacquired shares shall again be available for issuance under the Plan.Any shares of Common Stock (i)tendered by a Participant or retained by the Company as full or partial payment to the Company for the purchase price of an Award or to satisfy tax withholding obligations in connection with an Award, or (ii)covered by an Award that is settled in cash, or in a manner such that some or all of the shares of Common Stock covered by the Award are not issued, shall be available for Awards under the Plan.The number of shares of Common Stock available for issuance under the Plan shall not be reduced to reflect any dividends or dividend equivalents that are reinvested into additional shares of Common Stock or credited as additional shares of Common Stock subject or paid with respect to an Award. (b)The Committee shall also, without limitation, have the authority to grant Awards as an alternative to or as the form of payment for grants or rights earned or due under other compensation plans or arrangements of the Company. (c)Notwithstanding anything in the Plan to the contrary, the Committee may grant Substitute Awards under the Plan.Substitute Awards shall not reduce the number of shares authorized for issuance under the Plan.In the event that an Acquired Entity has shares available for awards or grants under one or more preexisting plans not adopted in contemplation of such acquisition or combination, then, to the extent determined by the Board or the Committee, the shares available for grant pursuant to the terms of such preexisting plan (as adjusted, to the extent appropriate, using the exchange ratio or other adjustment or valuation ratio or formula used in such acquisition or combination to determine the consideration payable to holders of common stock of the entities that are parties to such acquisition or combination) may be used for Awards under the Plan and shall not reduce the number of shares of Common Stock authorized for issuance under the Plan; provided, however, that Awards using such available shares shall not be made after the date awards or grants could have been made under the terms of such preexisting plans, absent the acquisition or combination, and shall only be made to individuals who were not employees or directors of the Company or a Related Company prior to such acquisition or combination.In the event that a written agreement between the Company and an Acquired Entity pursuant to which a merger, consolidation or statutory share exchange is completed is approved by the Board and said agreement sets forth the terms and conditions of the substitution for or assumption of outstanding awards of the Acquired Entity, said terms and conditions shall be deemed to be the action of the Committee without any further action by the Committee, except as may be required for compliance with Rule 16b-3 promulgated under the Exchange Act, and the persons holding such awards shall be deemed to be Participants. (d)Notwithstanding the other provisions in this Section4.2, the maximum number of shares that may be issued upon the exercise of Incentive Stock Options shall equal the aggregate number of shares stated in Section4.1, subject to adjustment as provided in Section15.1. Limitations Subject to adjustment as provided in Section15.1, the aggregate number of shares that may be issued pursuant to Awards granted under the Plan that contain no restrictions or restrictions based solely on continuous employment or services for less than three years (except where Termination of Service occurs by reason of death, Retirement or Disability) shall not exceed 1,050,000 of the aggregate number of shares specified in Section4.1. SECTION5.ELIGIBILITY An Award may be granted to any employee, officer or director of the Company or a Related Company whom the Committee from time to time selects.An Award may also be granted to any consultant, agent, advisor or independent contractor for bona fide services rendered to the Company or any Related Company. SECTION6.AWARDS Form, Grant and Settlement of Awards The Committee shall have the authority, in its sole discretion, to determine the type or types of Awards to be granted under the Plan.Such Awards may be granted either alone or in addition to or in tandem with any other type of Award.Any Award settlement may be subject to such conditions, restrictions and contingencies as the Committee shall determine. Evidence of Awards Awards granted under the Plan shall be evidenced by a written, including an electronic, notice or agreement that shall contain such terms, conditions, limitations and restrictions as the Committee shall deem advisable and that are not inconsistent with the Plan. Deferrals The Committee may permit or require a Participant to defer receipt of the payment of any Award.If any such deferral election is permitted or required, the Committee, in its sole discretion, shall establish rules and procedures for such payment deferrals, which may include the grant of additional Awards or provisions for the payment or crediting of interest or dividend equivalents, including converting such credits to deferred stock unit equivalents; provided, however, that the terms of any deferrals under this Section 6.3 shall comply with all applicable law, rules and regulations, including, without limitation, Section 409A of the Code. . Dividends and Distributions Participants may, if the Committee so determines, be credited with dividends paid with respect to shares of Common Stock underlying an Award in a manner determined by the Committee in its sole discretion.The Committee may apply any restrictions to the dividends or dividend equivalents that the Committee deems appropriate.The Committee, in its sole discretion, may determine the form of payment of dividends or dividend equivalents, including cash, shares of Common Stock, Restricted Stock or Stock Units. SECTION7.PERFORMANCE AWARDS Performance Shares The Committee may grant Awards of Performance Shares, designate the Participants to whom Performance Shares are to be awarded and determine the number of Performance Shares and the terms and conditions of each such Award.Performance Shares shall consist of a unit valued by reference to a designated number of shares of Common Stock, the value of which may be paid to the Participant by delivery of shares of Common Stock or, if set forth in the instrument evidencing the Award, of such property as the Committee shall determine, including, without limitation, cash, shares of Common Stock, other property, or any combination thereof, upon the attainment of performance goals, as established by the Committee, and other terms and conditions specified by the Committee.Notwithstanding the foregoing, the amount to be paid under an Award of Performance Shares may be adjusted on the basis of such further consideration as the Committee shall determine in its sole discretion. Performance Units The Committee may grant Awards of Performance Units, designate the Participants to whom Performance Units are to be awarded and determine the number of Performance Units and the terms and conditions of each such Award.Performance Units shall consist of a unit valued by reference to a designated amount of property other than shares of Common Stock, which value may be paid to the Participant by delivery of such property as the Committee shall determine, including, without limitation, cash, shares of Common Stock, other property, or any combination thereof, upon the attainment of performance goals, as established by the Committee, and other terms and conditions specified by the Committee.Notwithstanding the foregoing, the amount to be paid under an Award of Performance Units may be adjusted on the basis of such further consideration as the Committee shall determine in its sole discretion. SECTION8.OPTIONS Grant of Options The Committee may grant Options designated as Incentive Stock Options or Nonqualified Stock Options. Option Exercise Price The exercise price for shares purchased under an Option shall be as determined by the Committee, but shall not be less than 100% of the Fair Market Value on the Grant Date, except in the case of Substitute Awards.Notwithstanding the foregoing, the Committee, in its sole discretion, may establish an exercise price that is equal to the average of 100% of the Fair Market Value over a period of trading days not to exceed 30 days from the Grant Date. Term of Options Subject to earlier termination in accordance with the terms of the Plan and the instrument evidencing the Option, the maximum term of a Nonqualified Stock Option shall be as established for that Option by the Committee or, if not so established, shall be ten years from the Grant Date. Exercise of Options The Committee shall establish and set forth in each instrument that evidences an Option the time at which, or the installments in which, the Option shall vest and become exercisable, any of which provisions may be waived or modified by the Committee at any time. To the extent an Option has vested and become exercisable, the Option may be exercised in whole or from time to time in part by delivery to or as directed or approved by the Company of a properly executed stock option exercise agreement or notice, in a form and in accordance with procedures established by the Committee, setting forth the number of shares with respect to which the Option is being exercised, the restrictions imposed on the shares purchased under such exercise agreement, if any, and such representations and agreements as may be required by the Committee, accompanied by payment in full as described in Sections 8.5 and 13.An Option may be exercised only for whole shares and may not be exercised for less than a reasonable number of shares at any one time, as determined by the Committee. Payment of Exercise Price The exercise price for shares purchased under an Option shall be paid in full to the Company by delivery of consideration equal to the product of the Option exercise price and the number of shares purchased.Such consideration must be paid before the Company will issue the shares being purchased and must be in a form or a combination of forms acceptable to the Committee for that purchase, which forms may include: (a)cash, check or wire transfer; (b)tendering (either actually or by attestation) shares of Common Stock that on the day prior to the exercise date have an aggregate Fair Market Value equal to the aggregate exercise price of the shares being purchased under the Option; (c)having the Company withhold a number of shares of Common Stock that would otherwise be issued to the Participant upon exercise of the Option having a Fair Market Value on the day prior to the exercise date equal to the aggregate exercise price of the shares being purchased under the Option; (d)to the extent permitted by law, delivery of a properly executed exercise notice, together with irrevocable instructions to a brokerage firm designated or approved by the Company to deliver promptly to the Company the aggregate amount of proceeds to pay the Option exercise price and any tax withholding obligations that may arise in connection with the exercise, all in accordance with the regulations of the Federal Reserve Board; or (e)such other consideration as the Committee may permit. Effect of Termination of Service The Committee shall establish and set forth in each instrument that evidences an Option whether the Option shall continue to be exercisable, and the terms and conditions of such exercise, after a Termination of Service, any of which provisions may be waived or modified by the Committee at any time.If not so established in the instrument evidencing the Option, the Option shall be exercisable according to the following terms and conditions, which may be waived or modified by the Committee at any time: (a)Any portion of an Option that is not vested and exercisable on the date of a Participant's Termination of Service shall expire on such date. (b)Any portion of an Option that is vested and exercisable on the date of a Participant's Termination of Service shall expire on the earliest to occur of (i)if the Participant's Termination of Service occurs for reasons other than Cause, Retirement, Disability or death, the date that is three months after such Termination of Service; (ii)if the Participant's Termination of Service occurs by reason of Retirement, Disability or death, the one-year anniversary of such Termination of Service; and (iii)the last day of the maximum term of the Option (the "Option Expiration Date"). Notwithstanding the foregoing, if a Participant dies after his or her Termination of Service but while an Option is otherwise exercisable, the portion of the Option that is vested and exercisable on the date of such Termination of Service shall expire upon the earlier to occur of (y)the Option Expiration Date and (z)the one-year anniversary of the date of death, unless the Committee determines otherwise. Also notwithstanding the foregoing, in case a Participant's Termination of Service occurs for Cause, all Options granted to the Participant shall automatically expire upon first notification to the Participant of such termination, unless the Committee determines otherwise.If a Participant's employment or service relationship with the Company is suspended pending an investigation of whether the Participant shall be terminated for Cause, all the Participant's rights under any Option shall likewise be suspended during the period of investigation.If any facts that would constitute termination for Cause are discovered after a Participant's Termination of Service, any Option then held by the Participant may be immediately terminated by the Committee, in its sole discretion. (c)A Participant's change in status from an employee to a consultant, advisor or independent contractor or a change in status from a consultant, advisor or independent contractor to an employee shall not be considered a Termination of Service for purposes of this Section8.6. SECTION9.INCENTIVE STOCK OPTIONS Notwithstanding any other provisions of the Plan, the terms and conditions of any Incentive Stock Options shall in addition comply in all respects with Section422 of the Code, or any successor provision, and any applicable regulations thereunder. SECTION10.STOCK APPRECIATION RIGHTS Grant of Stock Appreciation Rights The Committee may grant Stock Appreciation Rights to Participants at any time on such terms and conditions as the Committee shall determine in its sole discretion.An SAR may be granted in tandem with an Option or alone ("freestanding").The grant price of a tandem SAR shall be equal to the exercise price of the related Option.The grant price of a freestanding SAR shall be established in accordance with procedures for Options set forth in Section8.2.An SAR may be exercised upon such terms and conditions and for such term as the Committee determines in its sole discretion; provided, however, that, subject to earlier termination in accordance with the terms of the Plan and the instrument evidencing the SAR, the term of a freestanding SAR shall be as established for that SAR by the Committee or, if not so established, shall be ten years, and in the case of a tandem SAR, (a)the term shall not exceed the term of the related Option and (b)the tandem SAR may be exercised for all or part of the shares subject to the related Option upon the surrender of the right to exercise the equivalent portion of the related Option, except that the tandem SAR may be exercised only with respect to the shares for which its related Option is then exercisable.The Committee shall establish and set forth in each instrument that evidences an SAR whether the SAR shall continue to be exercisable, and the terms and conditions of such exercise, after a Termination of Service, any of which provisions may be waived or modified by the Committee at any time.If not so established in the instrument evidencing the SAR, the SAR shall be exercisable according to the terms and conditions set forth in Section8.6 (a)-(c) for Options, which may be waived or modified by the Committee at any time. Payment of SAR Amount Upon the exercise of an SAR, a Participant shall be entitled to receive payment in an amount determined by multiplying:(a)the difference between the Fair Market Value of the Common Stock on the date of exercise over the grant price of the SAR by (b)the number of shares with respect to which the SAR is exercised.At the discretion of the Committee as set forth in the instrument evidencing the Award, the payment upon exercise of an SAR may be in cash, in shares, in some combination thereof or in any other manner approved by the Committee in its sole discretion. SECTION11.STOCK AWARDS, RESTRICTED STOCK AND STOCK UNITS Grant of Stock Awards, Restricted Stock and Stock Units The Committee may grant Stock Awards, Restricted Stock and Stock Units on such terms and conditions and subject to such repurchase or forfeiture restrictions, if any, that may be based on continuous service with the Company or a Related Company or the achievement of any performance goals, as the Committee shall determine in its sole discretion, which terms, conditions and restrictions shall be set forth in the instrument evidencing the Award. Vesting of Restricted Stock and Stock Units Upon the satisfaction of any terms, conditions and restrictions prescribed with respect to Restricted Stock or Stock Units, or upon a Participant's release from any terms, conditions and restrictions of Restricted Stock or Stock Units, as determined by the Committee, and subject to the provisions of Section13, (a)the shares of Restricted Stock covered by each Award of Restricted Stock shall become freely transferable by the Participant, and (b)Stock Units shall be paid in shares of Common Stock or, if set forth in the instrument evidencing the Awards, in cash or a combination of cash and shares of Common Stock.Any fractional shares subject to such Awards shall be paid to the Participant in cash. Waiver of Restrictions Notwithstanding any other provisions of the Plan, the Committee, in its sole discretion, may waive the repurchase or forfeiture period and any other terms, conditions or restrictions on any Restricted Stock or Stock Unit under such circumstances and subject to such terms and conditions as the Committee shall deem appropriate. SECTION12.OTHER STOCK OR CASH-BASED AWARDS Subject to the terms of the Plan and such other terms and conditions as the Committee deems appropriate, the Committee may grant other incentives payable in cash or in shares of Common Stock under the Plan. SECTION13.WITHHOLDING The Company may require the Participant to pay to the Company the amount of (a)any taxes that the Company is required by applicable federal, state, local or foreign law to withhold with respect to the grant, vesting or exercise of an Award ("tax withholding obligations") and (b)any amounts due from the Participant to the Company or any Related Company ("other obligations").The Company shall not be required to issue any shares of Common Stock or otherwise settle an Award under the Plan until such tax withholding obligations and other obligations are satisfied. The Committee may permit or require a Participant to satisfy all or part of the Participant's tax withholding obligations and other obligations by (a)paying cash to the Company, (b)having the Company withhold an amount from any cash amounts otherwise due or to become due from the Company to the Participant, (c)having the Company withhold a number of shares of Common Stock that would otherwise be issued to the Participant (or become vested, in the case of Restricted Stock) having a Fair Market Value equal to the tax withholding obligations and other obligations, or (d)surrendering a number of shares of Common Stock the Participant already owns having a value equal to the tax withholding obligations and other obligations.The value of the shares so withheld may not exceed the employer's minimum required tax withholding rate, and the value of the shares so tendered may not exceed such rate to the extent the Participant has owned the tendered shares for less than six months, if such limitations are necessary to avoid adverse accounting consequences to the Company. SECTION14.ASSIGNABILITY No Award or interest in an Award may be sold, assigned, pledged (as collateral for a loan or as security for the performance of an obligation or for any other purpose) or transferred by a Participant or made subject to attachment or similar proceedings otherwise than by will or by the applicable laws of descent and distribution, except to the extent the Participant designates one or more beneficiaries on a Company-approved form who may exercise the Award or receive payment under the Award after the Participant's death.During a Participant's lifetime, an Award may be exercised only by the Participant.Notwithstanding the foregoing and to the extent permitted by Section422 of the Code, the Committee, in its sole discretion, may permit a Participant to assign or transfer an Award subject to such terms and conditions as the Committee shall specify. SECTION15.ADJUSTMENTS Adjustment of Shares In the event, at any time or from time to time, a stock dividend, stock split, spin-off, combination or exchange of shares, recapitalization, merger, consolidation, distribution to shareholders other than a normal cash dividend, or other change in the Company's corporate or capital structure results in (a)the outstanding shares of Common Stock, or any securities exchanged therefor or received in their place, being exchanged for a different number or kind of securities of the Company or (b)new, different or additional securities of the Company or any other company being received by the holders of shares of Common Stock, then the Committee shall make proportional adjustments in (i)the maximum number and kind of securities available for issuance under the Plan and the maximum number and kind of securities that may be made subject to Awards to any Participant as set forth in Section16.3; (ii)the maximum number and kind of securities issuable as Incentive Stock Options as set forth in Section4.2; (iii)the maximum number and kind of securities that may be issued pursuant to Awards granted under the Plan that contain no restrictions or restrictions based solely on continuous employment or services for less than three years (except where Termination of Service occurs by reason of death, Retirement or Disability) as set forth in Section4.3; and (iv)the number and kind of securities that are subject to any outstanding Award and the per share price of such securities, without any change in the aggregate price to be paid therefore.The determination by the Committee as to the terms of any of the foregoing adjustments shall be conclusive and binding. Notwithstanding the foregoing, the issuance by the Company of shares of stock of any class, or securities convertible into shares of stock of any class, for cash or property, or for labor or services rendered, either upon direct sale or upon the exercise of rights or warrants to subscribe therefor, or upon conversion of shares or obligations of the Company convertible into such shares or other securities, shall not affect, and no adjustment by reason thereof shall be made with respect to, outstanding Awards.Also notwithstanding the foregoing, a dissolution or liquidation of the Company or a Change of Control shall not be governed by this Section15.1 but shall be governed by Sections 15.2 and 15.3, respectively. Dissolution or Liquidation To the extent not previously exercised or settled, and unless otherwise determined by the Committee in its sole discretion, Awards shall terminate immediately prior to the dissolution or liquidation of the Company.To the extent a vesting condition, forfeiture provision or repurchase right applicable to an Award has not been waived by the Committee, the Award shall be forfeited immediately prior to the consummation of the dissolution or liquidation. Change of Control Except as otherwise provided in the instrument that evidences a specific Award or in a written employment, services or other agreement between the Participant and the Company or a Related Company, in the event of a Change of Control: (a)If and to the extent that a Successor Company converts, assumes, substitutes or replaces an Award with a comparable award of equivalent value or an Award is otherwise continued following a Change of Control, the applicable vesting restrictions (including restrictions based on performance criteria), forfeiture provisions and payout provisions for such Award shall not be accelerated or lapse, and all such applicable vesting restrictions, forfeiture provisions and payout provisions shall continue with respect to such Award; provided, however, that if, in connection with or within one year after the effective date of the Change of Control (the "COC Effective Date"), a Participant's employment is terminated by the Company or a Successor Company without Cause or the Participant terminates his or her employment for Good Reason (each, a "COC Termination Event"), such Award shall be cancelled and deemed earned and payable as provided in Section 15.3(b). (b)If and to the extent that (i) a Successor Company does not convert, assume, substitute or replace an Award or an Award is not otherwise continued following a Change of Control or (ii) a Participant experiences a COC Termination Event, the payout opportunities attainable under an Award with restrictions based on performance criteria shall be pro-rated for the number of full months completed in an outstanding performance cycle, up to and including the COC Effective Date or COC Termination Event, as applicable, and, on such pro-rated basis, shall be deemed to be earned in an amount equal to the product of (x) the most recent per-unit independent valuation for the units subject to such Award and (y) that number of units equal to the greater of (A) the total number of units based on targeted performance for the performance cycle being attained as of the COC Effective Date or COC Termination Event, as applicable, and (B) the number of units based on actual performance attained for the performance cycle, based on the most recent independent evaluation of performance preceding the COC Effective Date or COC Termination Date, as applicable.Any such Award shall be payable in cash within 30 days after the COC Effective Date or COC Termination Event, as applicable. (c)The determination of whether an Award shall be considered converted, assumed, substituted, replaced or otherwise continued shall be determined by the Board or Compensation Committee, and its determination shall be conclusive and binding on the Company and Participants.For the avoidance of doubt, nothing in this Section 15.3 requires all outstanding Awards to be treated similarly. Further Adjustment of Awards Subject to Sections 15.2 and 15.3, the Committee shall have the discretion, exercisable at any time before a sale, merger, consolidation, reorganization, liquidation, dissolution or change of control of the Company, as defined by the Committee, to take such further action as it determines to be necessary or advisable with respect to Awards.Such authorized action may include (but shall not be limited to) establishing, amending or waiving the type, terms, conditions or duration of, or restrictions on, Awards so as to provide for earlier, later, extended or additional time for exercise, lifting restrictions and other modifications, and the Committee may take such actions with respect to all Participants, to certain categories of Participants or only to individual Participants.The Committee may take such action before or after granting Awards to which the action relates and before or after any public announcement with respect to such sale, merger, consolidation, reorganization, liquidation, dissolution or change of control that is the reason for such action. No Limitations The grant of Awards shall in no way affect the Company's right to adjust, reclassify, reorganize or otherwise change its capital or business structure or to merge, consolidate, dissolve, liquidate or sell or transfer all or any part of its business or assets. Fractional Shares In the event of any adjustment in the number of shares covered by any Award, each such Award shall cover only the number of full shares resulting from such adjustment. Section 409A Notwithstanding any other provision of the Plan to the contrary, (a) any adjustments made pursuant to this Section15 to Awards that are considered "deferred compensation" within the meaning of Section409A of the Code shall be made in compliance with the requirements of Section409A and (b) any adjustments made pursuant to this Section15 to Awards that are not considered "deferred compensation" subject to Section409A of the Code shall be made in such a manner as to ensure that after such adjustment the Awards either (i) continue not to be subject to Section409A of the Code or (ii) comply with the requirements of Section409A of the Code. SECTION16.CODE SECTION162(m) PROVISIONS Notwithstanding any other provision of the Plan, if the Committee determines, at the time Awards are granted to a Participant who is, or is likely to be as of the end of the tax year in which the Company would claim a tax deduction in connection with such Award, a Covered Employee, then the Committee may provide that this Section16 is applicable to such Award. Performance Criteria If an Award is subject to this Section16, then the lapsing of restrictions thereon and the distribution of cash, shares of Common Stock or other property pursuant thereto, as applicable, shall be subject to the achievement of one or more objective performance goals established by the Committee, which shall be based on the attainment of specified levels of one or any combination of the following "performance criteria" for the Company as a whole or any business unit of the Company, as reported or calculated by the Company:cash flows (including, but not limited to, operating cash flow, free cash flow or cash flow return on capital); working capital; earnings per share; book value per share; operating income (including or excluding depreciation, amortization, extraordinary items, restructuring charges or other expenses); revenues; operating margins; return on assets; return on equity; debt; debt plus equity; market or economic value added; stock price appreciation; total shareholder return; cost control; strategic initiatives; market share; net income; return on invested capital; improvements in capital structure; cash management or asset management metrics; customer satisfaction, employee satisfaction, services performance, subscriber, safety or reliability metrics; or Service Quality Indices (together, the "Performance Criteria").Such performance goals also may be based on the achievement of specified levels of Company performance (or performance of an applicable affiliate or business unit of the Company) under one or more of the Performance Criteria described above relative to the performance of other corporations.Such performance goals shall be set by the Committee within the time period prescribed by, and shall otherwise comply with the requirements of, Section162(m) of the Code, or any successor provision thereto, and the regulations thereunder. Adjustment of Awards Notwithstanding any provision of the Plan other than Section15, with respect to any Award that is subject to this Section16, the Committee may adjust downwards, but not upwards, the amount payable pursuant to such Award, and the Committee may not waive the achievement of the applicable performance goals except in the case of the death or Disability of the Covered Employee. Limitations Subject to adjustment from time to time as provided in Section15.1, no Covered Employee may be granted (i)Options and SARs subject to this Section16 in any calendar-year period with respect to more than an aggregate of 600,000 shares of Common Stock for such Awards or (ii)Awards other than Options and SARs or Performance Units subject to this Section16 in any calendar-year period with respect to more than an aggregate of 400,000 shares of Common Stock for such Awards.The maximum dollar value payable with respect to Performance Units subject to this Section16 granted to any Covered Employee in any one calendar year is $3,000,000. The Committee shall have the power to impose such other restrictions on Awards subject to this Section16 as it may deem necessary or appropriate to ensure that such Awards satisfy all requirements for "performance-based compensation" within the meaning of Section162(m)(4)(C) of the Code, or any successor provision thereto. SECTION17.AMENDMENT AND TERMINATION Amendment, Suspension or Termination The Board or the Committee may amend, suspend or terminate the Plan or any portion of the Plan at any time and in such respects as it shall deem advisable; provided, however, that, to the extent required by applicable law, regulation or stock exchange rule, shareholder approval shall be required for any amendment to the Plan; and provided, further, that any amendment that requires shareholder approval may be made only by the Board.Subject to Section17.3, the Committee may amend the terms of any outstanding Award, prospectively or retroactively. Term of the Plan Unless sooner terminated as provided herein, the Plan shall terminate ten years from the Effective Date.After the Plan is terminated, no future Awards may be granted, but Awards previously granted shall remain outstanding in accordance with their applicable terms and conditions and the Plan's terms and conditions.Notwithstanding the foregoing, no Incentive Stock Options may be granted more than ten years after the later of (a)the Effective Date and (b)the approval by the shareholders of any amendment to the Plan that constitutes the adoption of a new plan for purposes of Section422 of the Code. Consent of Participant The amendment, suspension or termination of the Plan or a portion thereof or the amendment of an outstanding Award shall not, without the Participant's consent, materially adversely affect any rights under any Award theretofore granted to the Participant under the Plan.Any change or adjustment to an outstanding Incentive Stock Option shall not, without the consent of the Participant, be made in a manner so as to constitute a "modification" that would cause such Incentive Stock Option to fail to continue to qualify as an Incentive Stock Option.Notwithstanding the foregoing, any adjustments made pursuant to Section15 shall not be subject to these restrictions. SECTION18.GENERAL No Individual Rights No individual or Participant shall have any claim to be granted any Award under the Plan, and the Company has no obligation for uniformity of treatment of Participants under the Plan. Furthermore, nothing in the Plan or any Award granted under the Plan shall be deemed to constitute an employment contract or confer or be deemed to confer on any Participant any right to continue in the employ of, or to continue any other relationship with, the Company or any Related Company or limit in any way the right of the Company or any Related Company to terminate a Participant's employment or other relationship at any time, with or without cause. Issuance of Shares Notwithstanding any other provision of the Plan, the Company shall have no obligation to issue or deliver any shares of Common Stock under the Plan or make any other distribution of benefits under the Plan unless, in the opinion of the Company's counsel, such issuance, delivery or distribution would comply with all applicable laws (including, without limitation, the requirements of the Securities Act or the laws of any state or foreign jurisdiction) and the applicable requirements of any securities exchange or similar entity. The Company shall be under no obligation to any Participant to register for offering or resale or to qualify for exemption under the Securities Act, or to register or qualify under the laws of any state or foreign jurisdiction, any shares of Common Stock, security or interest in a security paid or issued under, or created by, the Plan, or to continue in effect any such registrations or qualifications if made.The Company may issue certificates for shares with such legends and subject to such restrictions on transfer and stop-transfer instructions as counsel for the Company deems necessary or desirable for compliance by the Company with federal, state and foreign securities laws.The Company may also require such other action or agreement by the Participants as may from time to time be necessary to comply with applicable securities laws. To the extent the Plan or any instrument evidencing an Award provides for issuance of stock certificates to reflect the issuance of shares of Common Stock, the issuance may be effected on a noncertificated basis, to the extent not prohibited by applicable law or the applicable rules of any stock exchange. Indemnification Each person who is or shall have been a member of the Board, or a committee appointed by the Board, or an officer of the Company to whom authority was delegated in accordance with Section3, shall be indemnified and held harmless by the Company against and from any loss, cost, liability or expense that may be imposed upon or reasonably incurred by such person in connection with or resulting from any claim, action, suit or proceeding to which such person may be a party or in which such person may be involved by reason of any action taken or failure to act under the Plan and against and from any and all amounts paid by such person in settlement thereof, with the Company's approval, or paid by such person in satisfaction of any judgment in any such claim, action, suit or proceeding against such person; provided, however, that such person shall give the Company an opportunity, at its own expense, to handle and defend the same before such person undertakes to handle and defend it on such person's own behalf, unless such loss, cost, liability or expense is a result of such person's own willful misconduct or except as expressly provided by statute. The foregoing right of indemnification shall not be exclusive of any other rights of indemnification to which such person may be entitled under the Company's certificate of incorporation or bylaws, as a matter of law or otherwise, or of any power that the Company may have to indemnify or hold harmless. No Rights as a Shareholder Unless otherwise provided by the Committee or in the instrument evidencing the Award or in a written employment, services or other agreement, no Award, other than a Stock Award, shall entitle the Participant to any cash dividend, voting or other right of a shareholder unless and until the date of issuance under the Plan of the shares that are the subject of such Award. Compliance With Laws and Regulations (a)In interpreting and applying the provisions of the Plan, any Option granted as an Incentive Stock Option pursuant to the Plan shall, to the extent permitted by law, be construed as an "incentive stock option" within the meaning of Section422 of the Code. (b)The Plan and Awards granted under the Plan are intended to be exempt from the requirements of Section409A of the Code, including the final regulations and other guidance issued thereunder by the Department of the Treasury and the Internal Revenue Service, to the maximum extent possible, whether pursuant to the short-term deferral exception described in Treasury Regulation Section 1.409A-1(b)(4), the exclusion applicable to stock options, stock appreciation rights and certain other equity-based compensation under Treasury Regulation Section 1.409A-1(b)(5), or otherwise.To the extent Section409A of the Code is applicable to the Plan or any Award granted under the Plan, it is intended that the Plan and any Awards granted under the Plan comply with the deferral, payout, plan termination and other limitations and restrictions imposed under Section 409A of the Code.Notwithstanding any other provision of the Plan or any Award granted under the Plan to the contrary, the Plan and any Award granted under the Plan shall be interpreted, operated and administered in a manner consistent with such intentions; provided, however, that the Company makes no representations that Awards granted under the Plan shall be exempt from or comply with Section 409A of the Code and makes no undertaking to preclude Section 409A of the Code from applying to Awards granted under the Plan.Without limiting the generality of the foregoing, and notwithstanding any other provision of the Plan or any Award granted under the Plan to the contrary, with respect to any payments and benefits under the Plan or any Award granted under the Plan to which Section409A of the Code applies, all references in the Plan or any Award granted under the Plan to the termination of the Participant's employment or service are intended to mean the Participant's "separation from service," within the meaning of Section409A(a)(2)(A)(i) of the Code to the extent necessary to avoid subjecting the Participant to the imposition of any additional tax under Section409A of the Code.In addition, if the Participant is a "specified employee," within the meaning of Section409A of the Code, then to the extent necessary to avoid subjecting the Participant to the imposition of any additional tax under Section409A of the Code, amounts that would otherwise be payable under the Plan or any Award granted under the Plan during the six-month period immediately following the Participant's "separation from service," within the meaning of Section409A(a)(2)(A)(i) of the Code, shall not be paid to the Participant during such period, but shall instead be accumulated and paid to the Participant (or, in the event of the Participant's death, the Participant's estate) in a lump sum on the first business day after the earlier of the date that is six months following the Participant's separation from service or the Participant's death.Notwithstanding any other provision of the Plan to the contrary, the Board or the Committee, to the extent it deems necessary or advisable in its sole discretion, reserves the right, but shall not be required, to unilaterally amend or modify the Plan and any Award granted under the Plan so that the Award qualifies for exemption from or complies with Section 409A of the Code. Participants in Other Countries or Jurisdictions Without amending the Plan, the Committee may grant Awards to Eligible Persons who are foreign nationals on such terms and conditions different from those specified in the Plan as may, in the judgment of the Committee, be necessary or desirable to foster and promote achievement of the purposes of the Plan and shall have the authority to adopt such modifications, procedures, subplans and the like as may be necessary or desirable to comply with provisions of the laws or regulations of other countries or jurisdictions in which the Company or any Related Company may operate or have employees to ensure the viability of the benefits from Awards granted to Participants employed in such countries or jurisdictions, meet the requirements that permit the Plan to operate in a qualified or tax-efficient manner, comply with applicable foreign laws or regulations and meet the objectives of the Plan. No Trust or Fund The Plan is intended to constitute an "unfunded" plan.Nothing contained herein shall require the Company to segregate any monies or other property, or shares of Common Stock, or to create any trusts, or to make any special deposits for any immediate or deferred amounts payable to any Participant, and no Participant shall have any rights that are greater than those of a general unsecured creditor of the Company. Successors All obligations of the Company under the Plan with respect to Awards shall be binding on any successor to the Company, whether the existence of such successor is the result of a direct or indirect purchase, merger, consolidation, or otherwise, of all or substantially all the business and/or assets of the Company. Severability If any provision of the Plan or any Award is determined to be invalid, illegal or unenforceable in any jurisdiction, or as to any person, or would disqualify the Plan or any Award under any law deemed applicable by the Committee, such provision shall be construed or deemed amended to conform to applicable laws, or, if it cannot be so construed or deemed amended without, in the Committee's determination, materially altering the intent of the Plan or the Award, such provision shall be stricken as to such jurisdiction, person or Award, and the remainder of the Plan and any such Award shall remain in full force and effect. Choice of Law The Plan, all Awards granted thereunder and all determinations made and actions taken pursuant hereto, to the extent not otherwise governed by the laws of the United States, shall be governed by the laws of the State of Washington without giving effect to principles of conflicts of law. Legal Requirements The granting of Awards and the issuance of shares of Common Stock under the Plan are subject to all applicable laws, rules and regulations and to such approvals by any governmental agencies or national securities exchanges as may be required. SECTION19.EFFECTIVE DATE The effective date (the "Effective Date") is the date on which the Plan is approved by the shareholders of the Company. APPENDIXA (to the 2005 Long-Term Incentive Plan) DEFINITIONS As used for purposes of the Plan, "Acquired Entity" means any entity acquired by the Company or a Related Company or with which the Company or a Related Company merges or combines. "Award" means any Option, Stock Appreciation Right, Stock Award, Restricted Stock, Stock Unit, Performance Share, Performance Unit, cash-based award or other incentive payable in cash or in shares of Common Stock as may be designated by the Committee from time to time. "Board" means the Board of Directors of the Company. "Cause," unless otherwise defined in the instrument evidencing an Award or in a written employment, services or other agreement between the Participant and the Company or a Related Company with respect to an Award, means (a) willful and continued failure by the Participant to substantially perform the Participant's duties with the Company (other than any such failure resulting from incapacity due to physical or mental illness), for a period of 30 days after written notice of demand for substantial performance has been delivered to the Participant, which specifically identifies the manner in which the Company believes that the Participant has not substantially performed the Participant's duties, or (b) the willful engaging by the Participant in gross misconduct materially and demonstrably injurious to the Company, after notice to the Participant and an opportunity for a hearing, in each case as determined by the Company's chief human resources officer or other person performing that function or, in the case of directors and executive officers, the Board, whose determination shall be conclusive and binding.No act or failure to act on the Participant's behalf shall be considered "willful" unless the Participant has acted or failed to act with an absence of good faith and without a reasonable belief that the Participant's action or failure to act was in the best interests of the Company. "Change of Control," unless the Committee determines otherwise with respect to an Award at the time the Award is granted or unless otherwise defined for purposes of an Award in a written employment, services or other agreement between the Participant and the Company or a Related Company, means a change in beneficial ownership or control of the Company effected through a transaction or series of transactions (other than an offering of Common Stock to the general public through a registration statement filed with the Securities and Exchange Commission) whereby any "person" or related "group" of "persons" (as such terms are used in Sections13(d) and 14(d)(2) of the Exchange Act) (other than the Company, any of its subsidiaries, an employee benefit plan maintained by the Company or any of its subsidiaries, any Member (as defined in that certain Amended and Restated Limited Liability Company Agreement of Puget Holdings LLC, dated as of February6, 2009) or a "person" that, prior to such transaction, directly or indirectly controls, is controlled by, or is under common control with, the Company or a Member) directly or indirectly acquires (a)beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act) of securities of the Company possessing more than 55% of the total combined voting power of the Company's securities outstanding immediately after such acquisition or (b)all or substantially all of the assets of the Company. "COC Effective Date" has the meaning set forth in Section15.3. "COC Termination Date" has the meaning set forth in Section15.3. "Code" means the Internal Revenue Code of 1986, as amended from time to time. "Committee" has the meaning set forth in Section3.1. "Common Stock" means the common stock, par value $.01 per share, of the Company. "Company" means Puget Energy, Inc., a Washington corporation. "Compensation Committee" means the Compensation and Leadership Development Committee of the Board. "Covered Employee" means a "covered employee" as that term is defined for purposes of Section162(m)(3) of the Code or any successor provision. "Disability," unless otherwise defined by the Committee or in the instrument evidencing the Award or in a written employment, services or other agreement between the Participant and the Company or a Related Company, means "disability" as defined in the Company's Investment Plan for Employees or other similar successor plan applicable to salaried employees. "Effective Date" has the meaning set forth in Section19. "Eligible Person" means any person eligible to receive an Award as set forth in Section5. "Entity" means any individual, entity or group (within the meaning of Section13(d)(3) of the Exchange Act). "Exchange Act" means the Securities Exchange Act of 1934, as amended from time to time. "Fair Market Value" means the average of the high and low trading prices for the Common Stock on any given date during regular trading or, if not trading on that date, such price on the last preceding date on which the Common Stock was traded, unless determined otherwise by the Committee using such methods or procedures as it may establish. "Good Reason" means the occurrence of any of the following events or conditions without the Participant's consent: (a)a change in the Participant's position that represents a material reduction of authority or level of responsibilities as in effect immediately prior thereto; (b)a material reduction in the Participant's annual base salary; (c)the Company's requiring the Participant (without the Participant's consent) to be based at any place outside a 35-mile radius of his or her place of employment prior to a Change of Control, except for reasonably required travel on the Company's business that is not materially greater than such travel requirements prior to the Change of Control; (d)the Company's failure to (i)continue in effect any material compensation or benefit plan (or the substantial equivalent thereof) in which the Participant was participating at the time of a Change of Control, including, but not limited to, the Plan, or (ii)provide the Participant with compensation and benefits at least equal (in terms of benefit levels and/or reward opportunities) to those provided for under each employee benefit plan, program and practice as in effect immediately prior to the Change of Control (or as in effect following the Change of Control, if greater); (e)any material breach by the Company of any provision of the Plan; or (f)any purported termination of the Participant's employment for Cause by the Company that does not comply with the terms of the Plan. In order for a termination by a Participant to constitute a termination for Good Reason, (i)the Participant must notify the Company or a Successor Company of the existence of the condition which the Participant believes constitutes Good Reason within thirty (30) days of the initial existence of such condition, (ii)the Company or a Successor Company must fail to remedy such condition within thirty (30) days after the date on which it receives such notice (the "Remedial Period"), and (iii)the Participant must actually terminate employment within ten (10) days after expiration of the Remedial Period. "Grant Date" means the later of (a)the date on which the Committee completes the corporate action authorizing the grant of an Award or such later date specified by the Committee or (b)the date on which all conditions precedent to an Award have been satisfied, provided that conditions to the exercisability or vesting of Awards shall not defer the Grant Date. "Incentive Stock Option" means an Option granted with the intention that it qualify as an "incentive stock option" as that term is defined for purposes of Section422 of the Code or any successor provision. "Nonqualified Stock Option" means an Option other than an Incentive Stock Option. "Option" means a right to purchase Common Stock granted under Section8. "Parent Company" means a company or other entity that as a result of a Change of Control owns the Company or all or substantially all the Company's assets either directly or through one or more subsidiaries. "Participant" means any Eligible Person to whom an Award is granted. "Performance Award" means an Award of Performance Shares or Performance Units granted under Section7. "Performance Criteria" has the meaning set forth in Section16.1. "Performance Share" means an Award of units denominated in shares of Common Stock granted under Section7.1. "Performance Unit" means an Award of units denominated in cash or property other than shares of Common Stock granted under Section7.2. "Plan" means the Puget Energy, Inc. 2005 Long-Term Incentive Plan, as the same may be amended from time to time. "Related Company" means any entity that is directly or indirectly controlled by, in control of or under common control with the Company. "Restricted Stock" means an Award of shares of Common Stock granted under Section11, the rights of ownership of which are subject to restrictions prescribed by the Committee. "Retirement," unless otherwise defined in the instrument evidencing the Award or in a written employment, services or other agreement between the Participant and the Company or a Related Company, means "Retirement" as defined for purposes of the Plan by the Committee or the Company's chief human resources officer or other person performing that function or, if not so defined, means Termination of Service on or after the date the Participant reaches "normal retirement age," as that term is defined in Section411(a)(8) of the Code. "Securities Act" means the Securities Act of 1933, as amended from time to time. "Stock Appreciation Right" or "SAR" means a right granted under Section10.1 to receive the excess of the Fair Market Value of a specified number of shares of Common Stock over the grant price. "Stock Award" means an Award of shares of Common Stock granted under Section11, the rights of ownership of which are not subject to restrictions prescribed by the Committee. "Stock Unit" means an Award denominated in units of Common Stock granted under Section11. "Substitute Awards" means Awards granted or shares of Common Stock issued by the Company in substitution or exchange for awards previously granted by an Acquired Entity. "Successor Company" means the surviving company, the continuing company, the successor company or Parent Company, as applicable, in connection with a Change of Control. "Termination of Service" means a termination of employment or service relationship with the Company or a Related Company for any reason, whether voluntary or involuntary, including by reason of death, Disability or Retirement.Any question as to whether and when there has been a Termination of Service for the purposes of an Award and the cause of such Termination of Service shall be determined by the Company's chief human resources officer or other person performing that function or, with respect to directors and executive officers, by the Committee, whose determination shall be conclusive and binding.Transfer of a Participant's employment or service relationship between the Company and any Related Company shall not be considered a Termination of Service for purposes of an Award.Unless the Committee determines otherwise, a Termination of Service shall be deemed to occur if the Participant's employment or service relationship is with an entity that has ceased to be a Related Company.
